DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on August 2, 2022.  As directed by the amendment: claims 1, 11-12 and 15 have been amended, no claims have been cancelled, and no claims have been added.  Thus, claims 1-15 are presently pending in this application.  
Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive. 
On pages 5-6 of the Remarks, Applicant argues that the amendment to claims 1 and 11 overcome the §112(b) rejection of the previous action.  In response, Examiner notes that Applicant has only partially responded to the previous rejection, and has not addressed how the energy setting amount is determined.  Additionally, it is not clear which energy setting amount (aspiration or ultrasound energy) is being determined, see below.  
On page 6 of the Remarks, Applicant argues the §112(b) rejection of claim 8, and points to the specification for support.  In response, Examiner maintains the rejection because the passage cited does not address the issue raised in the previous action (the concern being what is the lifetime occlusion break value and how is it determined).  The passage cited does not specify how the OBV is defined.  It is not clear if the OBV is a value related to aspiration or ultrasound (US) energy.  If the OBV is a value related to the US energy, it is not clear how the lifetime occlusion break value is determined (an average, or the mean?), only that the OBV can be kept over a lifetime of cases and that lifetime recorded values may be learned over many cases, such as more than five. 
On page 6 of the Remarks, Applicant argues that amended claim 12 overcomes the §112(b) rejection of the previous action, and points to the above argument regarding claim 8. In response, Examiner notes that the subject matter at issue after the amendment to claim 12 is now similar to the subject matter of claim 8, and Examiner points to the rejection above for claim 8.  
On page 8 of the Remarks, Applicant argues that Boukhny is silent with respect to “the system configured to record, over a period of time, energy setpoints at the time of one or more phacoemulsification occlusion breaks and subsequently set at least one energy set point for phacoemulsifiacation surgery based at least in part on the recording energy setpoints.”  In response, Examiner disagrees and points to the P0006 of the specification wherein an occlusion break occurs when the cataract tissue has been emulsified to the point where aspiration is sufficient to remove the cataract material.  Therefore, occlusion breaks occur during the sense intervals of Boukhny because the cataract tissue is emulsified to the point where aspiration is sufficient to remove the cataract material, and the power applied during the sense interval is recorded and used to determine ultrasound energy applied during the subsequent cutting interval.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in line 6 “…an energy setpoint…”.  The specification does not define how the energy setpoint (phaco energy setting amount) is determined, just when it is determined based on one or more values recorded in response to one or more occlusion breaks. Additionally, it is not clear which phaco energy setting amount (aspiration or US energy) is being determined.  An occlusion break occurs when the cataract tissue has been emulsified to the point where aspiration is sufficient to remove the cataract material, to paraphrase P0006 of the specification.  For purposes of examination, the energy set point is interpreted to be to the power delivered to a handheld ultrasound device at the time when the tissue has been emulsified to the point where aspiration is sufficient to remove the cataract material). For more than one value recorded (one or more values recorded), the energy setpoint it is interpreted to be the average of values.    Claims 2-10 are rejected because they depend from claim 1.  Claim 11 is similarly rejected as above.
Claim 8 recites in line 2 “…a lifetime occlusion break value.”.  This is indefinite because the specification does not define the term nor how it is determined.  For purposes of examination, it is interpreted as the power delivered to the cutting tip of a handheld ultrasound device when the cutting tip is engaged with the lens at a point in time for a single value, and taken during more than one point in time to establish multiple values, and the multiple values are then averaged to arrive at a lifetime occlusion break value.  Claims 9-10 are rejected because they depend from claim 8.
Claim 12 recites in line 3 “…a learned lifetime occlusion break value…”.  This is indefinite because the specification does not define this term nor how it is determined.  For purposes of examination, the learned lifetime occlusion break value is interpreted to be to the power delivered to the cutting tip of a handheld ultrasound device when the cutting tip is engaged with the lens, and this value is an average of more than one occlusion break.  The “lifetime variability value” is similarly indefinite because it is derived from the learned occlusion break value, and is interpreted to be the statistical deviation of the averaged learned lifetime occlusion break value.  Claims 13-15 are rejected because they depend from claim 12. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boukhny et al. (Boukhny), US 2011/0015563 A1.
Regarding claim 11, Boukhny discloses a system (Fig. 1) having at least one processor (microprocessor, P0048) coupled to a memory (memory, P0092), the system configured to record (the system is fully capable of recording), over a period of time (during the time frame indicated in Fig. 11), energy setpoints (sense power 1110a-e, P0087) at the time of one or more phacoemulsification occlusion breaks (cutting that occurs during the sense power intervals 1110a-e, P0087) and subsequently set at least one energy setpoint (cutting power 1100b-e, P0087) for phacoemulsification surgery based at least in part on the recorded energy setpoints (the amount of power drawn by the handpiece is determined during the sense interval, and then is used to adjust the power of the next cutting interval, P0089), wherein each of the energy setpoints are a phaco energy setting amount (cutting power 1100a-e, P0087). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Boukhny in view of Wong et al. (Wong), US 2008/0064935 A1.
Regarding claim 1, Boukhny discloses an auto phaco phacoemulsification system for learning phaco energy setpoints during phacoemulsification surgery (P0087-0093 and Fig. 11), the system comprising: a surgical console (Fig. 1) having at least one computing processor (microprocessor, P0048) capable of accessing at least one computing memory (memory, P0092) associated with the at least one computing processor, wherein the surgical console is configured to determine an energy setpoint (cutting power 1100b-e, P0087, and shown in Fig. 11) based on one or more values (load on cutting tip during sense time, P0088) recorded in response to one or more occlusion breaks (some cutting may occur during the sense time since a small amount of power is applied to the tip (P0088), and therefore the load is detected during an occlusion break, wherein an occlusion break comprises emulsification of the lens), wherein the energy setpoint is a phaco energy setting amount (cutting power 1100a-e, P0087); and at least one vacuum source (vacuum 118, P0046) associated with the surgical console for providing a vacuum pressure and at least one energy source (handpiece power supply 120, P0046) associated with the surgical console for providing ultrasonic energy based on the determined energy setpoint (Fig. 11).  
Boukhny does not explicitly teach the surgical console having at least one system bus communicatively connected to the microprocessor.  
However, Wong teaches a phacoemulsification system having at least one system bus (bus, Fig. 1) communicatively connected to the microprocessor.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the console of Boukhny with the bus of Wong for the purpose of allowing the computer to communicate with the control unit and handpiece, as taught by Wong Fig. 1.
Regarding claim 2, Boukhny in view of Wong teaches the system of claim 1, wherein each of the occlusion breaks is recorded as a lens emulsifying condition (Boukhny, each occlusion break is recorded as a lens emulsifying condition because the lens is cut).  
Regarding claim 3, Boukhny in view of Wong teaches the system of claim 1, wherein the one or more values are based on occlusion breaks occurring during a single surgical procedure (Boukhny, Fig. 11).  
Regarding claim 6, Boukhny in view of Wong teaches the system of claim 1, wherein the energy setpoint decreases in response to an excess energy condition (Boukhny, Fig. 11 showing the cutting power is decreased because of an excess energy condition determined at the sense interval which indicates an excess energy condition).  
Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Boukhny in view of Wong in view of Ha et al. (Ha), US 2015/0073816 A1.
Regarding claim 4, Boukhny in view of Wong teaches the system of claim 1.
Boukhny does not teach wherein the one or more values are based on occlusion breaks occurring over a plurality of surgical procedures.  
However, Ha teaches a computer based operating room support system wherein one or more values (energy usage over time, P0059) are recorded in response to one or more occlusion breaks (vacuum rate over time, P0059) occurring over a plurality of surgical procedures (analysis of results may include a correlation of information pertaining to the plurality of surgical procedures information, P0059) that can be used to determine an energy setpoint (historical data can be used to analyze trends of selected cases as an aid to determine modified settings on phaco systems, P0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Boukhny in view of Wong with the teachings of Ha to determine the initial energy setpoint for cutting power 1100a of Boukhny because historical data that is comprised of many data points includes a range of data points that can then be analyzed to for example, determine a statistical average and deviation, useful in determining an initial cutting power because it is based upon prior cases, and therefore more relevant and appropriate than the alternative of providing for an initial cutting power that does not take into account multiple data points from historical data.
Regarding claim 5, Boukhny in view of Wong teaches the system of claim 1.
Boukhny does not teach wherein the one or more values are based on estimated values for occlusion breaks occurring during a plurality of surgical procedures.  
However, Ha teaches a computer based operating room support system wherein one or more values (energy usage over time, P0059) are recorded in response to one or more occlusion breaks (vacuum rate over time, P0059) occurring over a plurality of surgical procedures (analysis of results may include a correlation of information pertaining to the plurality of surgical procedures information, P0059) that can be used to determine an energy setpoint (historical data can be used to analyze trends of selected cases as an aid to determine modified settings on phaco systems, P0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Boukhny in view of Wong with the teachings of Ha to determine the initial energy setpoint for cutting power 1100a of Boukhny because historical data that is comprised of many data points (rounded up or down to provide estimates) includes a range of data points that can then be analyzed to for example, determine a statistical average and deviation, useful in determining an initial cutting power because it is based upon prior cases, and therefore more relevant and appropriate than the alternative of providing for an initial cutting power that does not take into account multiple data points from historical data.
Regarding claim 7, Boukhny in view of Wong teaches the system of claim 1, wherein a deviation value (power delivered to the handpiece after adjusting for sensitivity, P0100) is determined based on the one or more values.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a sensitivity adjustment for the purpose of providing the surgeon with a buffer when manipulating the foot pedal to prevent an excess of power being applied to the patient’s eye. 
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and subject to satisfactory response to the §112(b) issues identified above and the claim interpretation described above.
Claims 12-15 are allowable over the prior art of record, subject to satisfactory response to the §112(b) issues identified above and the claim interpretation described above.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowable because the prior art of record fails to disclose either singularly or in combination the claimed auto phaco phacoemulsification system for learning phaco energy setpoints during phacoemulsificaiton surgery. 
The closest prior art is Boukhny et al. (Boukhny), US 2011/0015563 A1.
Regarding claim 8, Boukhny fails to teach among all the limitations or render obvious an auto phaco phacoemulsification system for learning phaco energy setpoints during phacoemulsificaiton surgery as claimed, which includes determining the energy setpoint by subtracting the deviation value from a lifetime occlusion break value, in combination with the total structure and function of the auto phaco phacoemulsification system for learning phaco energy setpoints during phacoemulsificaiton surgery as claimed.  Claims 9-10 are allowable at least because of their dependence from claim 8.
Regarding claim 12, Boukhny fails to teach among all the limitations or render obvious an auto phaco phacoemulsification system for learning phaco energy setpoints during phacoemulsificaiton surgery as claimed, which includes the system configured to set an auto phaco ramp starting point by subtracting from a learned lifetime occlusion break value a lifetime variability value, in combination with the total structure and function of the auto phaco phacoemulsification system for learning phaco energy setpoints during phacoemulsificaiton surgery as claimed.  Claims 13-15 are allowable at least because of their dependence from claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783